Exhibit 10(d)(1)

BENEFIT PLAN REVIEW COMMITTEE OF OLIN CORPORATION

AMENDMENT TO THE OLIN CORPORATION

SUPPLEMENTAL CONTRIBUTING EMPLOYEE OWNERSHIP PLAN

(As amended and restated effective January 1, 2005)

Olin Corporation (the “Company”) currently maintains the Olin Corporation
Supplemental Contributing Employee Ownership Plan (the “Plan”). In Section 7.1
of the Plan, the Company reserved the right to amend the Plan. Pursuant to the
authority granted to the Benefit Plan Review Committee of Olin Corporation (“the
Committee”), the Committee hereby amends the Plan in the following manner:

 

1. Article IV of the Plan is amended by adding the following Section 4.7:

“4.7. Effective May 27, 2005, the Plan is amended to add a Participation
Termination Provision, provided that such provision shall be subject to the
following requirements: (i) the Company, in its sole discretion, consents to
each election, (ii) the Company determines the form and terms of any termination
election (which form and terms may vary among participants), (iii) in accordance
with the 409A Guidance, the SCEOP Participant shall receive his accrued but
unpaid Plan benefit as soon as administratively feasible following such
termination, provided that such payment(s) will be made on or before
December 31, 2005, or if later, the taxable year in which the amount is earned
and vested, and (iv) only SCEOP Participants who terminate employment with the
Company on or before December 31, 2005 are eligible to elect to terminate their
Plan participation (subject to the Company consent contained in item (i)).
Subject to other terms and conditions of the Plan, a SCEOP Participant
terminating participation under this Section 4.7 remains eligible for the Excess
Company Matching Contribution payable with respect to any 2005 SCEOP Participant
Contributions, if and when paid.

“Participation Termination Provision” shall mean an election to terminate
participation in the Plan upon a Participant’s termination of employment on or
before December 31, 2005, consistent with applicable Internal Revenue Service
guidance for Code Section 409A, including without limitation, IRS Notice 2005-1,
as amended (referred to herein as the “409A Guidance”).

Effective as of May 27, 2005, this Section 4.7 is further amended so that no
SCEOP Participant other than Anthony W. Ruggiero may make a termination election
under this Section 4.7.”